—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered August 31, 2000, which granted appellant’s motion to renew and reargue her motion to expunge and/or seal certain papers previously filed in a probate proceeding, and, upon renewal and reargument, adhered to the prior order, entered on or about April 18, 2000, denying the motion, unanimously affirmed, without costs. Appeal from the prior order unanimously dismissed, without costs, as superseded by the appeal from the subsequent order.
The Surrogate correctly held that the stipulation of the parties to a terminated probate proceeding consenting to the sealing or expunging of certain records in that proceeding does not obviate the need to show good cause for such relief, as required by 22 NYCRR 216.1 (a). Nor does the parties’ mutual desire to prevent dissemination of inflammatory and embarrassing allegations contained in the record constitute such good cause (cf., Danco Labs, v Chemical Works of Gedeon Richter, 274 AD2d 1, 8). We have considered appellant’s other arguments and find them unavailing. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.